Citation Nr: 1821559	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee with shrapnel residuals.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Teena Petro, Agent 


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This matter previously came before the Board in February 2016, at which time it was remanded for additional development.  After further development this matter is now ready for adjudication.


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's patellofemoral syndrome of the right knee has been characterized by pain; ankylosis of the left knee, limitation of flexion to 30 degrees, limitation of extension to 10 degrees, recurrent subluxation or lateral instability, has not been shown.  

2. The evidence does not indicate that the Veteran's service connected disabilities are sufficiently severe to inhibit his ability to obtain gainful employment. 


CONCLUSION OF LAW

1. The criteria for a rating in excess of 10 percent for patellofemoral syndrome of the right knee with shrapnel residuals have not been met.  38 U.S.C. §§ 1131, 5103 (2012), 3.159, 4.1, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes (DC) 5256, 5260, 5261 (2017).

2. The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran. 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Service treatment records and VA examinations are associated with the claims file. 

This appeal was remanded by the Board in February 2016 for additional development.  The Veteran's VA treatment records were obtained, including his December 2013 X-ray results and he was scheduled for a VA examination in November 2016.  Additionally, the Veteran was notified through a June 2016 correspondence of how to substantiate his claim for entitlement to TDIU.  Therefore, VA has met its duty to assist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board is now satisfied there has been substantial compliance with the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Increased Ratings

Disability ratings are determined by comparing a Veteran's present symptomology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability is more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 
(2011). Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In this case the Veteran is seeking an initial rating in excess of 10 percent for his for patellofemoral syndrome of the right knee with shrapnel residuals.  The Veteran is presently rated at 10 percent disabling under 38 C.F.R. § 4.71a, DC 5261 (addressing limitation of extension).  After a thorough review of the evidence, the Board finds that an increased rating is not warranted.  

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and non-compensable where flexion is limited to 60 degrees. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and non-compensable where extension is limited to 5 degrees. 38 C.F.R. § 4.71a.

During a primary care visit in February 2011, the Veteran complained of right knee pain that became bothersome if he was working at the casino and on his feet for 8-12 hours at a time.  A May 2012 examination revealed that the Veteran was receiving physical therapy again for his knee pain as he complained that his pain was worse and more limiting.  The results of an X-ray conducted in May 2012 showed normal joint spaces, normal bony structures, no dislocation, no signs of fracture, and no signs of degenerative joint disease.  The Veteran underwent a VA examination in May 2012 where he exhibited right knee flexion of 92 degrees and extension of 0 degrees.  The examiner noted that the Veteran had no additional limitation of range of motion, no functional loss/impairment on the right side, normal muscle strength, and normal stability.  In July 2015, the Veteran was given a gel-one injection into his right knee and reported that he had good results that lasted for months.  Furthermore, an MRI of the Veteran's right knee conducted in September 2016 showed minimal cartilage degeneration in the lateral patellofemoral joint and an otherwise unremarkable study. 

The Veteran was afforded a new examination in November 2016 in which he exhibited flexion of 0-120 degrees and extension of 120-0 degrees.  The Veteran complained of flare-ups and stated that he has had more difficulty with his knee since 2012.  While the examiner noted pain and fatigue that caused functional loss over a period of time with repeated use, he noted no evidence of localized tenderness, pain on weight bearing, crepitus, atrophy, ankylosis, or recurrent subluxation.  Additionally, X-ray results from December 2016 show anatomic alignment, no joint effusion, normal strength, and full range of motion of right knee.  

Next, the Board considers whether a separate compensable rating is warranted for the right knee based on instability or cartilage symptoms.  However, a separate compensable rating is not warranted.  In order to warrant a separate rating for this type of disorder, the evidence must show:

* Removal of the semilunar cartilage with residual symptoms (10 percent under DC 5259); 
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); or 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for slight symptoms, 20 percent for moderate symptoms, and 30 percent for severe symptoms).
See 38 C.F.R. § 4.71a.

Specifically, examinations conducted in December 2015, November 2016, December 2016, all reveal that the Veteran's right knee showed no signs of edema, instability, guarding of movement, weakness, crepitus, or ankylosis.  Therefore a separate rating is not warranted based on either instability or injuries to the meniscus.  

The Board has considered the Veteran's statements that his right knee patellofemoral syndrome is worse than the rating he currently receives.  Specifically, that he when he kneels or squats his pain gets worse and he has trouble standing for a long time.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and swelling, because this only requires personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his patellofemoral syndrome of the right knee according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's patellofemoral syndrome of the right knee has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 
In light of the above discussion, the Board finds that the preponderance of evidence is against the claim for an increased rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow "substantially gainful employment" as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.
If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017).

Initially, the Board notes that in the previous Remand, the Board instructed VA to provide the Veteran with the appropriate VCAA notice and conduct any necessary development for the issue of TDIU.  On June 29, 2016, VA sent the Veteran a letter providing a TDIU application, VA Form 21-8940, and requested additional occupational information.  However, to date no response has been received.  The information requested in these forms is crucial for the Board to make an informed decision as to the Veteran's ability to obtain or maintain substantially gainful employment.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (a threshold requirement in TDIU claims is that a veteran is unable to secure and follow a substantially gainful occupation).

In this instance, by providing no specific employment information, the Board is unable to determine when the Veteran was employed and unemployed.  An August 2017 evaluation progress note revealed that the Veteran reported working a swing shift, five days in the AM, five days in the evening, and then five days at night.  However, the Board has no way of knowing whether this is gainful employment, what ailments may have stopped him from working previously, and critically, the date he claims he became too disabled to work.  The Board cannot begin to determine the Veteran's eligibility for a TDIU without the basic information outlined above.  Therefore, the Board must deny the Veteran's claim for a TDIU.

ORDER

An initial rating in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

Entitlement to a TDIU is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


